UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
NETWORK APPS, LLC, a Washington
limited liability company; KYLE SCHEI, an           CASE NO. 1:21-cv-00718-KPF
individual; and JOHN WANTZ, an individual,
                                                    CONFIDENTIALITY STIPULATION
                        Plaintiffs,                 AND PROTECTIVE ORDER
                                                    REGARDING DEFENDANTS’
            -against-                               MOTION TO DISQUALIFY
                                                    OPPOSING COUNSEL
AT&T MOBILITY LLC, a Delaware limited
liability company; and AT&T SERVICES,
INC., a Delaware corporation,

                        Defendants.


        WHEREAS Plaintiffs Network Apps, LLC, Kyle Schei, and John Wantz (collectively,
“Plaintiffs”) and Defendants AT&T Mobility LLC and AT&T Services, Inc. (collectively,
“AT&T”) (collectively the “Parties” and each a “Party”) have agreed to the following terms of
confidentiality;

        WHEREAS Plaintiffs seek permission for Dr. Michael Mitzenmacher to review
documents filed under seal in support of AT&T’s Motion to Disqualify Opposing Counsel (Dkts.
68, 69, 70, and 71-1, 71-2, 71-3, and 71-4);

        WHEREAS AT&T has also filed documents ex parte for in camera review in support of
AT&T’s Motion to Disqualify Opposing Counsel (Dkt. 72), but Plaintiffs do not currently seek
permission to review any such documents filed ex parte and hence such documents are not the
subject of this stipulation and order;

       WHEREAS the Parties anticipate the possibility that a Party may seek leave to file
additional documents under seal in support of Plaintiffs’ opposition papers due on or before July
29, 2021 and/or AT&T’s reply papers due on or before August 12, 2021, but take no position on
the propriety or necessity of sealing any such documents or information at this time;

       WHEREAS AT&T disputes whether opinion testimony or other evidence from technical
experts is necessary or appropriate for the Court’s resolution of AT&T’s Motion to Disqualify
Opposing Counsel, but in an abundance of caution, AT&T also seeks permission for an outside
technical expert to review documents filed by any Party under seal in connection with AT&T’s
Motion to Disqualify Opposing Counsel;

        WHEREAS Plaintiffs confirm that (1) Dr. Mitzenmacher does not recall serving as a
testifying or consultant expert witness in any litigation matter in which AT&T or a known related
entity was a party, and (2) Dr. Mitzenmacher does not recall consulting with or for AT&T or a
related entity on another matter since 2001;




1853153.1
        WHEREAS the Court having found that good cause exists for issuance of an appropriately
tailored confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure;

        IT IS HEREBY ORDERED that the following restrictions and procedures shall apply to
the documents and information filed under seal in support of AT&T’s Motion to Disqualify
Opposing Counsel (Dkts. 68, 69, 70, and 71-1, 71-2, 71-3, and 71-4) and any additional documents
this Court orders to be sealed in connection with Plaintiffs’ opposition and/or AT&T’s reply
(collectively, “Sealed Information”):

       1.     All Sealed Information shall not be disclosed, displayed, or otherwise conveyed to
any person, except:

                    a.     Parties and their counsel, including in-house counsel;

                     b.    Employees of such counsel assigned to and necessary to assist in the
            litigation;

                    c.      Outside consultants or experts assisting in the prosecution or defense of the
            matter, to the extent deemed necessary by counsel; and

                   d.     The Court (including the mediator, or other person having access to any
            Sealed Information by virtue of his or her position with the Court).

       2.     Prior to disclosing, displaying, or otherwise conveying Sealed Information to any
person, counsel must:

                    a.     Inform the person of the confidential nature of Sealed Information;

                   b.      Inform the person that this Court has enjoined the use of Sealed Information
            by him/her for any purpose other than this litigation and has enjoined the disclosure of the
            Sealed Information to any other person; and

                   c.      Require each such person to sign an agreement to be bound by this Order in
            the form attached as Exhibit A.

        3.       AT&T requests that Mr. Kevin E. Cadwell, Mr. David R. Clonts, and Mr. Michael
F. Reeder not discuss with any outside experts retained by Plaintiffs any non-public functions and
operation of AT&T proprietary systems learned during their previous representations of AT&T,
unless and until the Motion to Disqualify Opposing Counsel is resolved in Plaintiffs’ favor.
Plaintiffs state that Mr. Cadwell, Mr. Clonts, and Mr. Reeder have no such information and agree
that they will comply with AT&T’s request, as set forth in this paragraph.

        4.      Pursuant to Federal Rule of Evidence 502, with respect to the Sealed Information,
production of privileged, work product, or otherwise protected documents, communications, and
electronically stored information (“ESI”), whether inadvertent or otherwise, shall not constitute a
waiver of the privilege or protection from discovery in this case or in any other federal or state
proceeding. With respect to the Sealed Information, this Order shall be interpreted to provide the
maximum protection allowed by Federal Rule of Evidence 502(d).



1853153.1                                            -2-
SO STIPULATED AND AGREED.

Dated: July 8, 2021          Respectfully submitted,



                                     .uc/t,/�
                              PAUL HASTINGS LLP

                              By:
                                    Christopher W. Kennerly
                                    chriskennerly@paulhastings.com
                                    Alexander H. Lee
                                    alexanderlee@paulhastings.com
                                    Joshua Yin
                                    joshuayin@paulhastings.com
                                    1117 S. California Avenue
                                    Palo Alto, California 94304-1106
                                    Telephone: 1(650) 320-1800
                                    Facsimile: 1(650) 320-1900

                                    Robert Laurenzi
                                    robertlaurenzi@paulhastings.com
                                    Katherine K. Solomon
                                    katherinesolomon@paulhastings.com
                                    200 Park Avenue, 26th Floor
                                    New York, NY 10166
                                    Telephone: (212) 318-6000
                                    Facsimile: (212) 318-6100

                              Attorneys for Defendants




1853153.1                   -3-
Dated: July 8, 2021          BROWNE GEORGE ROSS
                             O’BRIEN ANNAGUEY & ELLIS LLP
                            By:


                                   Peter W. Ross
                                   Richard A. Schwartz
                            2121 Avenue of the Stars, Suite 2800
                            Los Angeles, California 90071
                            Telephone: (310) 274-7100
                            Facsimile: (310) 275-5697 (310)
                            pross@bgrfirm.com
                            rschwartz@bgrfirm.com

                            BROWNE GEORGE ROSS
                            O’BRIEN ANNAGUEY & ELLIS LLP
                                    Jeffrey A. Mitchell
                                    Stephen P. Farrelly
                            5 Penn Plaza, 24th Floor
                            New York, New York 10001
                            Telephone: (212) 413-2600
                            Facsimile: (212) 413-2629
                            jmitchell@bgrfirm.com
                            sfarrelly@bgrfirm.com

                            CADWELL CLONTS & REEDER LLP
                                   Kevin E. Cadwell
                                   David R. Clonts
                                   Michael F. Reeder II
                            One Riverway, Suite 1700
                            Houston, Texas 77056
                            Telephone: (713) 360-1560
                            kcadwell@cadwellclontsreeder.com
                            dclonts@cadwellclontsreeder.com
                            mreeder@cadwellclontsreeder.com

                            Attorneys for Plaintiffs



IT IS SO ORDERED.


        July 9, 2021
Dated: _________________         ________________________________
                                 Hon. Katherine Polk Failla
                                 United States District Judge




1853153.1                  -4-
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
NETWORK APPS, LLC, a Washington
limited liability company; KYLE SCHEI, an               CASE NO. 1:21-cv-00718-KPF
individual; and JOHN WANTZ, an individual,
                                                        NON-DISCLOSURE AGREEMENT
                        Plaintiffs,                     (EXHIBIT A)

            -against-

AT&T MOBILITY LLC, a Delaware limited
liability company; and AT&T SERVICES,
INC., a Delaware corporation,

                        Defendants.


        I,                                       , have been informed by counsel that certain
documents or information to be disclosed to me in connection with the matter entitled have been
filed under seal. I have been informed that any such documents or information are confidential
by Order of the Court.

         I hereby agree that I will not disclose any information contained in such documents to
any other person. I further agree not to use any such information for any purpose other than this
litigation. At the conclusion of the litigation, I will either return all information to the party or
attorney from whom I received it, or destroy such information.

        By acknowledging these obligations, I understand that I am submitting myself to the
jurisdiction of the United States District Court for the Southern District of New York for the
purpose of any issue or dispute arising hereunder and that my willful violation of any term of
the Non-Disclosure Agreement could subject me to punishment for contempt of Court.



________________________________
Date


________________________________
Signature




1853153.1                                         -5-
